DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-14, 17-18,  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lichtenstein (US. 20150173829A1).
Re claim 13, Lichtenstein discloses a method, comprising the steps of: inserting a catheter (28, Fig. 1)  into a living subject (20, 34, Fig. 1), the catheter having a longitudinal axis ( the axis of the catheter , Fig. 1); connecting a cable  (66) between the catheter (Fig. 1) and a fixed point of attachment (Fig. 3); forming a twist in a portion of the cable by rotating the catheter about the longitudinal axis (¶0056); automatically detecting rotation of the catheter about the longitudinal axis (¶0038, ¶0049); and responsively to detecting rotation removing the twist from the portion of the cable (¶0058, Fig. 7).  
Re claim 14, Lichtenstein discloses wherein detecting rotation is performed using a magnetic field sensor (¶0029, ¶0030, ¶0039).  
Re claim 17, Lichtenstein discloses wherein removing the twist is performed by operating a cable arranger  (Fig. 4, Fig. 6) comprising: a shaft holding a segment of the cable ( shaft 110, Fig. 4); and a drive motor for rotating the shaft (motor 102, Fig. 3, ¶0043), wherein removing the twist comprises imparting a compensatory rotation about the longitudinal axis of the cable (¶0058).  
Re claim 18, Lichtenstein discloses further comprising providing a cable arranger (Fig. 69, Fig. 4), wherein removing the twist comprises displacing the cable through the cable arranger (¶0058).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lichtenstein 
in view of Romo et al. (US 20160184032A1) (“Romo”).
Re claim 15, Lichtenstein fails to disclose wherein detecting rotation is performed using an accelerometer adapted to measure tangential acceleration of the catheter about the longitudinal axis.  
However, Romo discloses a catheter insertion system (Fig. 2a) and wherein detecting rotation  (¶0263) is performed using an accelerometer adapted to measure tangential acceleration of the catheter about the longitudinal axis (¶0263).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the detecting rotation of Lichtenstein so that detecting rotation is performed using an accelerometer adapted to measure tangential acceleration of the catheter about the longitudinal axis as taught by Romo for the purpose of using an art recognized elements for detecting the rotation of the catheter and track the navigation of the catheter (Romo,¶00261, ¶00263). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lichtenstein 
in view of Opie et al. (US 4,679,557) (“Opie”).
Re claim 16, Lichtenstein fails to disclose wherein detecting rotation is performed using a torque transducer.
 However, Opie discloses a catheter insertion system (Fig. 4) and wherein detecting rotation is performed using a torque transducer (Col. 7, lines 21-30).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the detecting rotation of Lichtenstein so that detecting rotation is performed using a torque transducer as taught by Opie for the purpose of using an art recognized elements for detecting the torque which will uses to advance the catheter appropriately (Opie, Col. 7, lines 21-30). 
Claims 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Lichtenstein 
in view of Beyar et al. (US. 20060229587A1) (“Beyar”).
 Re claim 19, Lichtenstein discloses wherein the cable arranger has a drive gear ( gear in Fig. 6), the drive gear having grooves formed therein (groove of the teeth ), the drive gear being attached to a drive motor (102, Fig. 3) having a shaft (104), but it fails to disclose that the shaft having spiral grooves formed therein for carrying the cable, the drive gear meshing with gear teeth formed on the shaft, wherein the cable is urged into contact with the grooves of the drive gear when the spiral grooves and the grooves of the drive gear are in alignment. 
However, Beyar discloses a catheter insertion system (Fig. 1-3) and wherein shaft (62, ¶0079) having spiral grooves formed therein for carrying the cable (¶0097), the drive gear (82) meshing with gear teeth formed on the shaft (¶0097), wherein the cable is urged into contact with the grooves of the drive gear when the spiral grooves and the grooves of the drive gear are in alignment (26, ¶0115, ¶0099).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving gear and the shaft of Lichtenstein so that the shaft having spiral grooves formed therein for carrying the cable, the drive gear meshing with gear teeth formed on the shaft, wherein the cable is urged into contact with the grooves of the drive gear when the spiral grooves and the grooves of the drive gear are in alignment as taught by Beyar for the purpose of using an art recognized elements for inserting/removing the catheter in a controlled manner  (Beyar, ¶0099). 
Re claim 20, Lichtenstein in view of Beyar discloses further comprising providing a radial slot in the drive gear for ingress and egress of the cable therethrough (Lichtenstein, groove for the cable 66).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lichtenstein 
in view of Haim et al. (US. 6309370).
Re claim 21, Lichtenstein fails to disclose wherein the cable comprises a bundle of electrical and hydraulic channels.
However, Haim teaches a catheter having both electrical (42) and hydraulic channels (26) channels.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lichtenstein so that the cable to include bundle of electrical and hydraulic channels as taught by Haim for the purpose of providing a fluid at a particular treatment site to suit a particular need or application. Lichtenstein even admits to the use of the catheter for therapeutic purposes, as opposed to purely diagnostic purposes (¶0027), the provision of fluid or medicament being an art-recognized form to therapy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783      
/Lauren P Farrar/Primary Examiner, Art Unit 3783